Citation Nr: 0619261	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis and 
asthma.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for post-operative 
carpal tunnel syndrome.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from July 1980 to October 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for bronchitis, asthma, sarcoidosis, post-
operative carpal tunnel syndrome (CTS), anemia, and 
conjunctivitis.  The veteran appealed these issues.

The issue of entitlement to service connection for 
bronchitis, asthma, sarcoidosis, and CTS are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's in-service conjunctivitis was acute and 
transitory in nature and did not result in a chronic disease.

2.  The veteran's anemia did not become manifest until many 
years after her separation from active service.



CONCLUSIONS OF LAW

1.  Conjunctivitis was not incurred in, or aggravated by, 
active service.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Anemia was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in November 2002 and January, February, April, and May 
2003.  These letters informed her of the requirements to 
establish service connection for her claimed disabilities.  
She was advised of her and VA's respective duties and asked 
to submit information and/or evidence pertaining to these 
claims to VA.  The initial VCAA notification was issued prior 
to the initial adverse decision of December 2003.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims on appeal.  The VCAA letter 
specifically informed her of the type of evidence necessary 
to establish service connection for her claimed disabilities.  
However, she was not informed of the type of evidence 
necessary to establish a particular evaluation or the 
effective date for the award of service connection.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
Agency of Original Jurisdiction (AOJ), the Board must 
consider whether the veteran has been prejudiced thereby.)  
As the Board concludes below that there is no evidence that 
conjunctivitis currently exists and that the veteran's anemia 
was not incurred during active service, the issue of 
determining the elements discussed above, on these matters, 
are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's active service medical records.  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of her claimed disabilities.  
The veteran has only identified post-service private and VA 
treatment.  The private treatment records have been obtained 
and incorporated into the claims file.  VA treatment was 
identified at two locations.  The location in Texas has 
provided the identified treatment records and they are 
associated with the claims file.  However, the facility in 
Maryland responded in January 2005 that the veteran's 
treatment records could not be located and no leads were 
provided for additional development.  However, a list of the 
veteran's outpatient dates of treatment was provided.  The 
veteran was notified of this response in the SSOC issued in 
May 2005.  As the custodian of these VA records has informed 
the AOJ that these records cannot be located, the Board finds 
that further development of this evidence would be futile.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
received VA compensation examinations in August 2003 and 
August 2004. to evaluate her claimed disabilities.  The 
record indicates that the veteran's claims file was provided 
to these examiners for their review of the medical history.  
The Board finds that these examinations are adequate for VA 
purposes. 

The veteran was given an opportunity to request a hearing 
before VA.  She declined a hearing before VA on her 
substantive appeal (VA Form 9) received in July 2004.  Based 
on the above analysis, the Board concludes that further 
development of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for Anemia and Conjunctivitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that primary anemia will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran has claimed that she incurred chronic 
conjunctivitis and anemia during active service.  On the 
veteran's examination at the time of her entrance into active 
service in April 1980, the veteran denied any prior medical 
history of eye trouble.  She did report a history of hay 
fever and allergies.  She did not report any history of 
anemia.  On examination, her eyes were reported normal.  
There was no assessment or diagnosis for anemia.

Military outpatient records noted complaints of swollen eyes, 
for the past one hour, in October 1981.  The assessment was 
allergic reaction.  In January 1984, the veteran complained 
of eye irritation.  In July 1984, the veteran complained of 
irritated eyes for the past day.  The assessment was 
conjunctivitis.  In August 1984, an outpatient examination 
noted that the veteran's eyes were clearing, but still 
somewhat inflamed.  The assessment was resolving 
conjunctivitis.  A military eye examination of February 1985 
did not report any inflammation of the eyes or any assessment 
for conjunctivitis.

A comprehensive physical examination in May 1985 found her 
eyes to be normal.  No assessment or diagnosis for anemia was 
reported.  In connection with a separation examination 
conducted in July 1985, the veteran denied any prior medical 
history of eye trouble.  She did not report any history of 
anemia.  On examination, her eyes were found to be normal and 
there was no assessment or diagnosis for anemia.  

The veteran's post-service private medical records do not 
report any assessment or diagnosis for conjunctivitis or 
anemia.  The veteran was afforded a VA eye examination in 
August 2003.  The diagnosis was significant allergies 
affecting the eyes and causing irritated eyes and 
photophobia.  A separate respiratory examination noted 
diagnoses for chronic allergies and allergic rhinitis.  

A VA outpatient record of January 2004 noted assessments for 
mild anemia secondary to iron deficiency, and allergic 
rhinitis.

Initially, the Board notes that the veteran is currently 
service-connected for allergic rhinitis.  It appears that the 
veteran had one episode of conjunctivitis during military 
service in July/August 1984.  The medical evidence shows that 
this episode resolved without any type of chronic residual or 
disease.  This finding is supported by the eye examinations 
in February 1985, May 1985, and July 1985.  In addition, the 
veteran's own contemporaneous history taken in July 1985 
contradicts her implied claim that the July/August 1984 
episode had resulted in chronic residuals.  In July 1985, she 
affirmatively denied any eye trouble.  There is no post-
service assessment or diagnosis for conjunctivitis.  
Therefore, the Board finds that the veteran does not 
currently suffer with chronic conjunctivitis.  Without a 
current disability or disease, service connection is not 
authorized.  The appellant's own report of current disability 
and chronicity is not competent or credible.

While the veteran did have mild anemia during the 1990s, 
there is no evidence that she suffered with anemia during 
active service or for many years after her separation from 
active service.  There is no medical opinion that has 
associated her current anemia with her active service, the 
period of time within one year after her separation from 
active service, or any current service-connected disability.  
See 38 C.F.R. § 3.310(a).  Without a connection to her active 
service period, the one year presumptive period, or a 
service-connected disability; the veteran's anemia which 
became manifest many years after her separation cannot be 
awarded service connection.

While the veteran is competent to render evidence on 
symptomatology, she does not have the medical expertise to 
render a diagnosis.  See Espiritu, supra.  The veteran has 
apparently claimed to have incurred chronic symptoms of 
conjunctivitis and anemia during active service.  The Board 
finds that the veteran's lay assertions are not reliable or 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005).  The contemporaneous medical history does not 
corroborate her claims, as it does not show the existence of 
chronic conjunctivitis after July/August 1984 or that her 
current anemia existed prior to the early 1990s.  Her 
recently reported history is not reliable.  See Madden v. 
Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997).  Thus, the 
preponderance of the evidence is against the claim for 
conjunctivitis and anemia and the doctrine of reasonable 
doubt is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for conjunctivitis is 
denied.



REMAND

The veteran claims that she currently suffers with 
bronchitis, asthma, sarcoidosis, and CTS that were either 
incurred during active service, or were pre-existing 
disabilities that were aggravated beyond their natural course 
by active service.  

On her entrance examination of April 1980, she noted prior 
medical histories for mild seasonal hay fever and 
questionable asthma.  On examination, her lungs, extremities, 
and neurologic system were found to be normal.  During her 
military service, the veteran frequently complained of 
respiratory problems.  The assessments included upper 
respiratory infection (URI), viral syndrome, allergies, 
sinusitis, tracheobronchitis, pharyngitis, flu, and 
costochondritis.  An outpatient record of July 1982 noted the 
veteran's report of having asthma since childhood.  The 
assessments were URI and viral gastroenteritis.  A chest X-
ray of January 1984 found no significant abnormalities.  
However, an X-ray of July 1984 found a one centimeter nodule 
in the left upper lung.  A pulmonary consultation of August 
1984 noted assessments for allergic rhinitis, asthma, and 
granuloma of the left upper lung.  A chest X-ray taken in 
October 1984 was reported to be normal.  At the time of her 
separation examination in July 1985, the veteran noted a 
medical history of multiple respiratory problems, including 
asthma.  However, on examinations in May and July 1985, her 
lungs, extremities, and neurologic system were normal.  A 
pulmonary consultation in August 1985 noted an assessment of 
probable bronchial spasm due to bronchial asthma.  

Post service treatment records note diagnoses for 
sarcoidosis.  The medical histories note the veteran's claims 
that her sarcoidosis was diagnosed in 1984 during active 
service or at a VA facility in 1986 within one year of her 
separation from active service.  In the early 1990s, the 
veteran was diagnosed with CTS.  While the veteran reported 
that her symptoms of CTS started many years after active 
service, a private examiner of June 1992 opined that the 
veteran's sarcoidosis may have been a contributing factor to 
the CTS.  A VA pulmonary note of May 2004 indicated that the 
veteran's sarcoidosis may be in remission, but opined that 
her intermittent bronchospasm was related to her history of 
sarcoidosis.  

Based on this lay and medical evidence, the Board finds that 
a compensation examination is needed to determine if the 
veteran currently suffers with her claimed disabilities and, 
if so, what is the etiology of these disorders.  See 
38 U.S.C.A. § 1154(b), 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for bronchitis, 
asthma, sarcoidosis, and CTS, please send 
the veteran the appropriate VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
compensation examination.  This 
examination is to determine whether the 
veteran currently suffers with 
bronchitis, asthma, sarcoidosis, and/or 
CTS and, if so, whether any of these 
disabilities were incurred or aggravated 
by active service.  The claims folder 
must be sent to the examiner for review.  
Please provide the examiner with the 
history noted in the above REMAND 
discussion and the following questions:

Does the veteran currently suffer with 
bronchitis, asthma, sarcoidosis, and/or 
carpal tunnel syndrome (CTS)?  If so, 
please provide all appropriate diagnoses.

Is there clear and unmistakable (obvious 
and manifest) evidence demonstrating that 
any current bronchitis and/or asthma pre-
existed the veteran's entrance into 
active service in April 1980?  If so, did 
the pre-existing disability increase in 
severity during active service?  

If the bronchitis and/or asthma did not 
pre-exist active service, is it at least 
as likely as not that any current 
disability was incurred during the active 
service period?

Is it at least as likely as not that any 
current sarcoidosis and/or CTS were 
incurred during active service?  

If CTS was not incurred during active 
service, is it at least as likely as not 
that any disability due to CTS was 
proximately due to or the result of the 
sarcoidosis?  

A rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

3.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for bronchitis, asthma, 
sarcoidosis, and CTS.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


